DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/2/2021.
The claims 1, 14, and 19-20 have been amended. Claim 15 has been cancelled.  
Election/Restrictions
Claims 1-14 are allowable. The restriction requirement of the method claims 14 and 16-20 , as set forth in the Office action mailed on 7/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 14 and 16-20 is withdrawn.  Claims 14 and 16-20, directed to a method of securing a rotor to a rotor assembly is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Furthermore, Applicant has requested rejoinder of claims, as stated in the Remarks filed 2/2/2021.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/2/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotor assembly for an electric motor, comprising: a rotor carrier hub including: an axis of rotation; an annular outer surface facing in a first axial direction parallel to the axis of rotation; a circumferentially disposed outer surface; a curved indentation in the annular outer surface; and, a protrusion: extending from the circumferentially disposed outer surface in a radially outward direction orthogonal to the axis of rotation; extending beyond the circumferentially disposed outer surface in the radially outward direction; and, radially aligned with the curved indentation such that a line, in the radially outward direction, passes through the curved indentation and the protrusion; a rotor radially disposed about the rotor carrier hub; and, an annular end ring: in contact with: the circumferentially disposed outer surface of the rotor carrier hub; and, the protrusion; extending radially outwardly past the protrusion; and, blocking displacement of the rotor in the first axial direction.”
Claim 11: “A rotor assembly for an electric motor, comprising: a rotor carrier hub including: an axis of rotation; an annular outer surface facing in a first axial direction parallel to the axis of rotation; a circumferentially disposed outer surface; a curved indentation in the annular outer surface, the curved 
Claim 14: A method of securing a rotor of a rotor assembly for an electric motor, comprising: installing an annular end ring of a rotor carrier hub of the rotor assembly on a circumferentially disposed outer surface of the rotor carrier hub; axially bracketing the rotor between the annular end ring and a portion of the rotor carrier hub; forming, with a punch, a first surface continuous with an annular outer surface of the rotor carrier hub and forming a curved indentation in the annular outer surface, the annular outer surface facing in a first axial direction parallel to an axis of rotation for the rotor carrier hub, the curved indentation extending from the annular outer surface in a second axial direction, opposite the first axial direction, and including a longitudinal axis parallel to the axis of rotation, wherein no portion of the first surface forms a plane; forming, with the punch, a protrusion extending in a radially outward direction, orthogonal to the axis of rotation for the rotor, past the circumferentially disposed outer surface, and radially aligned with the curved indentation such that a line, in the radially outward direction, passes through the curved indentation and the protrusion; contacting the annular end ring with the circumferentially disposed outer surface and the protrusion; and, blocking, with the protrusion, displacement of the annular end ring in a second axial direction, opposite the first axial direction.

Therefore claims 1-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satyaseelan et al. (US 2018/0257475) teaches a hybrid drive having a rotor with an end ring and a carrier, the end ring extending axially beyond the end of the carrier.
	Matsumoto et al. (US 2017/0070127) teaches a rotor for an electric machine having a rotor with an end ring, disposed on a carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832